Appellant was convicted in the district court of Jones county of possessing intoxicating liquor for purposes of sale, and his punishment fixed at three years in the penitentiary.
Some negroes were picking cotton on the farm of Judge Chapman in Jones County, Texas. The judge and his wife drove out to said farm in the afternoon of October 13, 1921. Coming in sight they saw no one at first, but presently saw some parties get up out of the cotton. A Ford car was standing at the end of the cotton rows. Appellant was one of the parties out in the field, and later said this was his car and got in it and drove away. Before this, however, Judge and Mrs. Chapman found two half-gallon jars in appellant's car, covered up with sacks, etc. One was empty and the other contained whiskey. A short distance away from said car Mrs. Chapman's cook, who had gone out to pick cotton, was found on the ground drunk. Judge Chapman took the jar of whiskey in his hand and started toward appellant out in the field. The latter started away, but was called to a stop. Mrs. Chapman testified that she heard him say to her husband: "Let me off this time because I am sick and I can't make a living any other way," and "Be easy on me this time," or words to that effect. Witness Harrison said that as the party walked back toward the car appellant picked up a rock and made a motion as though he was going to hit the jar or the judge, the motion, in opinion of witness, being directed toward the jar. The case was submitted to the jury upon the theory of circumstantial evidence, and we are not able to conclude that they exceeded their rights in deeming the circumstances sufficient.
There is no evidence that appellant was under arrest when he made the statement to Judge Chapman which is above referred to, or that in anywise shows same to be other than his voluntary declaration.
One of the jars was empty and part of the contents of the other gone. That Mrs. Chapman's colored cook was lying drunk a short distance from the car in which the whiskey was, was a circumstance to show a disposition of part of the contents of said jar.
A bill complaining that a witness was allowed to state that appellant pickked up a rock and made a motion with it toward the jar of whiskey which Judge Chapman was carrying in his hand, presents no error. The completed act of destroying testimony would be clearly admissible and that the act fell short of completion would not seem to effect the admissibility of testimony of what was done. The only other bill is to the court's refusal of peremptory instruction in favor of the accused.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 270 
                    ON MOTION FOR REHEARING.